Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is pursuant to the claims filed on 10/01/2018 Claims 1-19 are pending. A first action on the merits of claims 1-19 is as follows.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019, 05/10/2019, 10/03/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is/are objected to because of the following informalities:  
Claim 4; “The monitor of claim 4…” should read “The monitor of claim 1…”.  
Claim 13 line 19; “connectable to an disconnectable from each other” should read “connectable to and disconnectable from each other”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claims 15-17 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree the frustoconical profiles are required to be similar. For examination purposes, these structures will be interpreted to all have frustoconical profiles. Claim 18 inherits this deficiency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Uy (U.S. Patent No. 10,993,635).
Regarding claim 1, Uy teaches a physiological monitor (Fig 2 sensor device 101) comprising: a cleat adapted to be securable to a subject (Fig 2 device 101 adapted to be securable to subject; body of device is interpreted to be a cleat in light of its similar configuration and shape of applicant’s instant invention under the broadest reasonable interpretation of the claim), the cleat having an A electrode which includes an A electrode connector portion and a B electrode which includes a B electrode connector portion (Fig 2 two sensors 60/62 define A and B electrodes; A and B electrode connector portions interpreted as first/second components 95/97 with conductive interface pads 36/38), the A and B connector portions being radially spaced from each other (Fig 8, components 97/95 and 36/38 portions are radially spaced from a common center point); an equipment module removably attached or removably attachable to the cleat in a transverse direction (control module 105 removably attachable in transverse direction to components 97/95), the module having an A module connector portion and a B module connector portion arranged such that the A and B module connector portions connect with the A and B electrode connector portions respectively when the equipment module is connected to the cleat (Fig 10 and Col 7 lns 42-50, underside of control module 105 has corresponding A and B connector portions to components 97/95).
Regarding claim 2, Uy further teaches wherein the A and B electrodes each include respective A and B contact portions adapted to contact the subject (Figs 2, 6-7 bottom surfaces of sensors 60/62 configured to contact subject via holes 91/71 and 69/92 ).
Regarding claim 3, Uy further teaches wherein the A and B electrodes are A and B EKG electrodes (Col 2 lns 13-15; Col 2 lns 56-58).
Regarding claim 5, Uy further teaches wherein the A and B electrode connector portions are circumferentially complete (Fig 8, first/second components 95/97 comprise a circle defining an entire circumference without gaps (i.e., circumferentially complete)).
Regarding claim 6, Uy further teaches wherein the cleat includes a sensor opening radially inboard of the A electrode connector portion (Fig 5 hole 77 is radially inboard of the A electrode connector portion defined by first/second components 95 with conductive interface pads 38 and 30; Examiner notes “inboard” is interpreted as closer to a reference point in the center of the device; in the instant case hole 77 is radially inboard of the conductive pad 38 to leave exposed pad 38).
Regarding claim 8, Uy further teaches the A electrode connector portion and the A module connector portion a define an A signal connection between the cleat and the module (conductive pads 38/30 and 36/28 define signal connection between A and B electrodes of the cleat and the module 105); the B electrode connector portion and the B module connector portion define a B signal connection between the cleat and the module (conductive pads 38/30 and 36/28 define signal connection between A and B electrodes of the cleat and the module 105); the cleat includes a cleat mechanical connector element (snap button top of components 95/97); the equipment module includes a module mechanical connector element (Col 7 lns 42-50 corresponding snap button component of module 105 that connects to snap of components 95/97); and the cleat and module mechanical connector elements are adapted to mate with each other to affect a mechanical connection between the cleat and the equipment module which is distinct from the signal connections (the snap button connection between the module 105 and components 95-97 facilitates two distinct connections, an electrical connection and a mechanical connection; examiner notes “distinct” connections is interpreted under the broadest reasonable interpretation).
Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Cross (U.S. PGPub No. 2008/0288026).
Regarding claim 9, Cross teaches a physiological monitor (Figs 1 and 20 sensor device 8) comprising: a radially extending cleat (Fig 20 patch 22 and clip 114 adapted to be securable to subject; interpreted to be a cleat in light of its similar configuration and shape of applicant’s instant invention under the broadest reasonable interpretation of the claim) having: an A electrode comprised of an A electrode connector portion and an A contact portion which is radially outboard of the A electrode connector portion (Fig 20; A electrode contact portion is electrode 28 configured to overlay holes of seal layer 62 to form electrical contact with skin; A electrode connector portion is interpreted as protruding tab of first electrode 28 configured to connect to clip 114 via holes of intervening layers; contact portion of electrode 28 is outboard relative to connector portion); and a B electrode comprised of a B electrode connector portion and a B contact portion which is radially outboard of the B electrode connector portion (Fig 20; A electrode contact portion is electrode 28 configured to overlay holes of seal layer 62 to form electrical contact with skin; A electrode connector portion is interpreted as protruding tab of first electrode 28 configured to connect to clip 114 via holes of intervening layers; contact portion of electrode 28 is outboard relative to connector portion); and an equipment module having: an A module connector portion; and a B module connector portion (Fig 19 and [0077]; monitoring device 10 with contacts 50 corresponding to the A and B electrode contact portions respectively); wherein the A module connector portion and the A electrode connector portion are adapted to contact each other, and the B module connector portion and the B electrode connector portion are adapted to contact each other ([0077]).
Regarding claim 12, Cross further teaches the A electrode connector portion mates with the A module connector portion to define an A signal connection between the cleat and the module ([0077] and Figs 19-20); the B electrode connector portion mates with the B module connector portion to define a B signal connection between the cleat and the module ([0077] and Figs 19-20); the cleat includes a cleat mechanical connector element (clip 114); the equipment module includes a module mechanical connector element (module 10 has physical features configured to fit into clip 114); and the cleat and module mechanical connector elements are adapted to mate with each other to affect a mechanical connection between the cleat and the equipment module which is distinct from the signal connections (Figs 19-20, mechanical and electrical connection between clip 114 and module 10 are distinct from each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uy (U.S. Patent No. 10,993,635) in view of de Graff (U.S. PGPub No. 2011/0034912)
Regarding claim 4, Uy teaches the device of claim 1 as stated above; Uy further teaches wherein one of the A and B electrodes is a sense electrode (Col 2 lns 12-14).
Uy fails to explicitly teach wherein one of the A and B electrodes is an excite electrode and the other is a sense electrode.
In related prior art, de Graff teaches a similar system where any of the electordes can act as a stimulating (i.e. excite) electrode or a sensing electrode ([0287]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Uy in view of de Graff to incorporate electrodes that can act as a sense electrode or an excite electrode to arrive at the device of claim 4. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the device with the ability to operate in more than one configuration to sense and stimulate tissue as needed.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uy (U.S. Patent No. 10,993,635) in view of Cross (U.S. PGPub No. 2008/0288026)
Regarding claim 7, Uy teaches the device of claim 6 as stated above. 
Uy fails to explicitly teach wherein the A electrode connector portion is a ring.
In related prior art, Cross teaches a similar physiological monitor wherein a similar electrode connector portion is a ring ([0074] Figs 18a-b, ring connector 162). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the A electrode connector of Uy in view of Cross to incorporate the ring connector to arrive at the device of claim 7. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode connector configuration (Uy Fig 8 conductive pads 36/38) for another well-known electrode connector configuration (Cross (Fig 18a-b and [0074], ring connector 162) to yield the predictable result of electrically and mechanically coupling an electrode to a control module.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (U.S. PGPub No. 2008/0288026).
Regarding claim 10, Cross teaches the device of claim 9 as stated above. Cross further appears to teach wherein when the cleat and module are connected to each other the A electrode connector portion is radially inboard of the B electrode connector portion (Fig 20, A electrode connector interpreted as tab of electrode 28 on the bottom right; B electrode connector interpreted as tab of electrode 28 on the left of the figure; it appears that the A electrode connector is radially inboard from a center point compared to the B electrode connector), and the A module connector portion is radially inboard of the B module connector portion (Fig 20 and [0077], holes of clip 114 correspond to location of contacts 50 of module 10; It appears the A module connector corresponding to the A electrode connector is radially inboard of the B module connector corresponding to the B electrode connector).
Cross discloses substantially all the limitations of the claim(s) except the explicit teaching of the A electrode connector portion and A module connector portion being radially inboard of the B electrode connector portion and B module connector portion respectively.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the A electrode connector portion and A module connector portion radially inboard of the B electrode connector portion and B module connector portion respectively, since applicant has not disclosed that the configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the A and B electrode connector and module portions being equally inboard with respect to a centerpoint. 
Regarding claim 11, in view of the combination of claim 10 above, Cross further teaches wherein when the cleat and module are connected to each other the A and B electrode contact portions are radially outboard of both the electrode A and B connector portions and the A and B equipment module connector portions (Fig 20, A and B electrode contact portions of electrodes 28 are radially outboard of both A and B connector portions and A and B module portions).
Claim(s) 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 105943029 A, translation provided) in view of Cross (U.S. PGPub No. 2008/0288026)
Regarding claim 13, Wu teaches a vital signs monitor (System of figs 2-5) comprising: a cleat (Fig 2 ECG sheet) having: an A cleat signal connector ring (sensor head guide ring 12); a B cleat signal connector ring circumscribing the A cleat signal connector ring (conductive ring 11); an A cleat contact element radially spaced from and in signal communication with the A cleat signal connector ring (Figs 2-5, conductive adhesive 13 corresponding to guide ring 12; fig 4 shows adhesive 13 being radially spaced from guide ring 12); a B cleat contact element radially spaced from and in signal communication with the B cleat signal connector ring (temperature sensor 14 radially spaced from conductive buttons 11 and in signal communication with each other; examiner notes claim 1 of the translated foreign document describes the temperature sensor 14 and rings 11 being in communication); a cleat mechanical connector element (Figs 4-5 female buckle 21); and an equipment module (female buckle 21 with corresponding wire) having: an A module signal connector ring (Fig 4-5 conductive contacts of female snap fit (unlabeled) of female buckle 21 mating with guide ring 12); a B module signal connector (Fig 5 female buckle 21 contacting conductive button 11); a module mechanical connector element (Figs 2-5 snap connector 21 has mechanical connector element); wherein the cleat and equipment module are connectable to an disconnectable from each other in a transverse direction (snap fastener is transversely disconnectable).
Wu fails to teach wherein the B module signal connector is a ring circumscribing the A module signal connector ring.
In related prior art, Cross teaches a similar physiological monitor wherein a similar electrode connector portion is a ring ([0074] Figs 18a-b, ring connector 162). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the B module signal connector of Wu in view of Cross to incorporate a ring connector circumscribing the A module signal connector ring to arrive at the device of claim 14. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode connector configuration (Wu Figs 4-5 conductive post 22 of female buckle 21) for another well-known electrode connector configuration (Cross (Fig 18a-b and [0074], ring connector 162) to yield the predictable result of electrically and mechanically coupling an electrode to a control module.
Regarding claim 14, Wu teaches wherein when the cleat and module are connected to each other: the A cleat signal connector ring is in contact with the A module signal connector ring thereby establishing an A signal connection between the cleat and the module (Figs 2-5, snap fastener assemblies 12 and 21 are in contact); the B cleat signal connector ring is in contact with the B module signal connector ring thereby establishing a B signal connection between the cleat and the module (Fig 4 conductive posts 22 of female buckle 21 are in contact with rings 11); and the cleat mechanical connector element and the module mechanical connector element are mated with each other to establish a mechanical connection between the cleat and the module (snap fastener of Figs 2-5).
Regarding claim 15, Wu teaches wherein the A cleat signal connector ring and the A module signal connector ring have similar frustoconical profiles (Fig 4 female snap fit of buckle 21 and male snap fit 12 have similar frustoconical profiles). The Wu/Cross combination  discloses substantially all the limitations of the claim(s) except the explicit teaching of the similar frustoconical profiles. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention toprovide the A cleat signal connector ring and the A module signal connector ring with similar frustoconical profiles since applicant has not disclosed that the frustoconical profile solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the profiles of Wu. Furthermore, it has been held that the shape of a claimed configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 16, Wu teaches wherein the A cleat signal connector ring and the A module signal connector ring have similar frustoconical profiles (Fig 4 female snap fit of buckle 21 and male snap fit 12 have similar frustoconical profiles). Wu further teaches a different connection mechanism between the B cleat signal connector ring and the B module signal connector ring (Figs 2-5, conductive post 22 contacting rings 11; compared to the snap fastener connection of 12/21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the B cleat signal connector ring and B module signal connector ring of Wu in view of Cross to incorporate a snap fastener assembly as used by Wu in the A ring and A module ring. Doing so would be a simple substitution of one well-known electrical connection mechanism (conductive post 22 contacting ring 11) for another well-known electrical connection mechanism (snap fastener) to yield the predictable result of electrically and mechanically connecting components of a circuit.
Furthermore, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the B cleat signal connector ring and the B module signal connector ring with similar frustoconical profiles since applicant has not disclosed that the frustoconical profile solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the profiles of Wu. Furthermore, it has been held that the shape of a claimed configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 17, Wu teaches wherein the A cleat signal connector ring and the A module signal connector ring have similar frustoconical profiles having A apexes (Fig 4 female snap fit of buckle 21 and male snap fit 12 have similar frustoconical profiles; Modified 4 shows apexes of male and female fastener 12/21 at upper surfaces where contact is made); the B cleat signal connector ring and the B module signal connector ring having B apexes (Modified Fig 4 below, apex interpreted as bottom of post 22 and upper surface of ring 11 where contact is made) and when the cleat and module are connected to each other the A apexes lie on one side of a laterally and longitudinally extending centerplane and the B apexes lie on the other side of the laterally and longitudinally extending center plane (Modified Fig 4 shows A apexes above a centerplane and B apexes below the centerplane). Wu further teaches a different connection mechanism between the B cleat signal connector ring and the B module signal connector ring (Figs 2-5, conductive post 22 contacting rings 11; compared to the snap fastener connection of 12/21). 
Wu fails to explicitly teach wherein the A cleat signal connector ring and the A module signal connector ring have similar frustoconical profiles and the B cleat signal connector ring and the B module signal connector ring have similar frustoconical profiles.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the B cleat signal connector ring and B module signal connector ring of Wu in view of Cross to incorporate a snap fastener assembly as used by Wu in the A ring and A module ring. Doing so would be a simple substitution of one well-known electrical connection mechanism (conductive post 22 contacting ring 11) for another well-known electrical connection mechanism (snap fastener) to yield the predictable result of electrically and mechanically connecting components of a circuit.
Furthermore, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the A and B cleat signal connector rings and the A and B module signal connector rings with similar frustoconical profiles since applicant has not disclosed that the frustoconical profile solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the profiles of Wu. Furthermore, it has been held that the shape of a claimed configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    311
    620
    media_image1.png
    Greyscale

Regarding claim 18, in view of the combination of claim 17 above, Wu further teaches wherein when the cleat and the module are connected to each other: the A module signal connector ring nests radially inside the A cleat signal connector ring (Fig 4 female and male snap fastener are nested radially together).
Wu fails to explicitly teach the B cleat signal connector ring nests radially inside the B module connector ring.
However, Wu further teaches a different connection mechanism between the B cleat signal connector ring and the B module signal connector ring (Figs 2-5, conductive post 22 contacting rings 11; compared to the snap fastener connection of 12/21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the B cleat signal connector ring and B module signal connector ring of Wu in view of Cross to incorporate a snap fastener assembly in the B ring and module connection as used by Wu in the A ring and A module ring such that the B cleat signal connector ring nests radially inside the B module connector ring. Doing so would be a simple substitution of one well-known electrical connection mechanism (conductive post 22 contacting ring 11) for another well-known electrical connection mechanism (snap fastener) to yield the predictable result of electrically and mechanically connecting components of a circuit.
Regarding claim 19, Wu teaches wherein the A cleat contact elements has an arcuate profile (Figs 2-5, adhesive 13 has arcuate profile).
Wu fails to teach wherein the B cleat contact elements have an arcuate profile.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the B cleat contact element in a circle, instead of a square, such that it has an arcuate profile since applicant has not disclosed that the arcuate profile solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the square profile of Wu. Furthermore, it has been held that the shape of a claimed configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794